DETAILED ACTION
This is final office action on the merits in response to the application filed on 08/09/2021. 
Claim 12-19 have been cancelled.
Claims 1-11 and 20-27 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 20 objected to because of the following informalities:  the claims recites "a both", it should be "or both".  Appropriate correction is required.
Response to Arguments 
Rejection under 35 USC § 101:
The applicant asserts that the claim does not recite an abstract idea and include significant more. The examiner respectfully disagrees. As already responded to the same argument in the last office action issued on 12/08/2020, the claim recites a process similar to a person sharing his payment card information to a friend/relative with certain restrictions, so the friend/relative can use the information to make transaction within the restrictions, which is an abstract idea consistent with certain methods of organizing human activity, both in the form of commercial or legal interactions or managing relationships between people. Even though the payment card information is shared from one device to another device, it is merely using devices as a tool to perform the abstract idea. 
In addition to the additional element that “wherein the restriction instructions communicated to the first user device are secure with a hash value”, hashing is a mathematical function and does not include significantly more than an abstract idea.
Rejection under 35 USC § 103:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the applicant asserts that cited references fail to teach “generate restriction instructions configured to cause the first user device, a server, a both to enforce the one or more restrictions; communicate, by the application via the communications interface and with the first user device, the transaction card information and the restriction instructions, […]; communicate, by the application, to a server the transaction card information and the restriction instructions, the server associated with a provider of the transaction card information, and the restriction instructions to direct the server to enforce against the one or more transactions.” The examiner respectfully disagrees. Although Spodak fails to teach some of the above limitations, Ali does teach them, see detail in 103 rejections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim(s) recite(s) commercial activities. Specifically, the claims recite “determine, by…, a …. associated with a first user with which to share transaction card information, the transaction card information comprising a number associated with an account of a second user, and the transaction card information capable for use to perform one or more transactions; determine, by the …, one or more restrictions to apply to usage of the transaction card information when shared with the … associated with the first user; communicate, by the … via the …and with the …, the transaction card information, wherein the one or more restrictions comprises a monetary amount set for the transaction card information to perform the one or more transactions by the …., a location in which the transaction card information is used for to perform the one or more transactions, a …. restriction to limit use of the transaction card information to the …., or a combination thereof; generate restriction instructions configured to cause the ….. to enforce the one or more restrictions; communicate, by the … via the ….., the transaction card information and the restriction instructions, […]; communicate, by …., to a ….. the transaction card information and the restriction instructions, …. associated with a provider of the transaction card information, and the restriction instructions to direct ….. to enforce against the one or more transactions; receive, by the … and from the …, a confirmation that the transaction card information is successfully shared with the …”, which is reaching an agreement between two users, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processor circuit, memory, application, first user device, communications interface, server merely use(s) a computer as a tool to perform an abstract idea. Specifically, processor circuit, memory, application, first user device, communications interface, server perform(s) the steps or functions of determining a first user device, determining restrictions, generating restriction instruction, communicating card information and restriction instruction to server and first device, and receiving confirmation. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional element of “wherein the restriction instructions are secure with a hash value” is reciting a mathematical function. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of processor circuit, memory, application, first user device, communications interface, server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, processor circuit, memory, application, first user device, communications interface, server perform(s) the steps or functions of determining a first user device, determining restrictions, generating restriction instruction, communicating card information and restriction instruction to server and first device, receiving confirmation. These functions correspond to the actions required to 
Dependent claims 2-11 further describe the process to establish agreement. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, the dependent claims are also not patent eligible. Claim 20-27 are rejected because reciting the same abstract ideas as claim 1-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al. (US 20130200999 A1; hereinafter, "Spodak") and further in view of Ali et al. (US 20180089677 A1; hereinafter, "Ali") and Swamy et al. (US 20140258132 A1; hereinafter, "Swamy").
With respect to claim 1:
Spodak teaches:
a processor circuit; a communication interface; and a memory storing instructions which when executed by the processor circuit, cause the processor circuit. (See at least Fig. 1)
determine, by an application operable on the processor circuit, a first user device associated with a first user with which to share transaction card information, the transaction card information comprising a number associated with an account of a second user associated with the mobile device, and the transaction card information capable for use to perform one or more transactions. (At block 3104, a determination can be made whether the universal card is paired with the appropriate mobile device. 
communicate, by the application via the communications interface and with the first user device, the transaction card information and the restriction instruction […]. (At block 2407, the mobile device can send the proxy card data to the universal card. As described above, a universal card can be configured to emulate a key card. While the key card terminal 3003 is depicted in FIG. 30A as controlling the door 3001, a key card can also be associated in other access-restricted situations. At block 3302, the universal card can store the medical information in a secure element of the universal card. Storing the medical information in a secure element will decrease the chance that the medical information can be retrieved by an unauthorized user. At block 3303, the user can authorize medical information to be accessible to medical personnel. The authorization can be authorization for a particular medical provider, such as a certain doctor's officer, authorization for a particular group of medical providers. See at least Paragraph [0149] [0171]-[0176] [0192])
communicate, by the application, to a server the transaction card information and[…], the server associated with a provider of the transaction card information, and the […] to direct the server to enforce against the one or more transactions. (The mobile device 2220 can send 2261 proxy card data, including an indication of the proxy card and an 
receive, by the application and from the first user device, a confirmation that the transaction card information is successfully shared with the first user device. (At block 3111, an indication can be made that the universal card has been successfully configured to emulate a key card. The indication can be a light on the universal card, a sound made by the universal card or the mobile device, a message on a display of the mobile device, and the like. See at least Paragraph [0180])

Spodak does not teach the following limitations,
However, Ali teaches:
determine, by the application, one or more restrictions to apply to usage of the transaction card information when shared with the first user device associated with the first user; generate restriction instructions configured to cause the first user device, a server, a both to enforce the one or more restrictions
wherein the one or more restrictions comprises a monetary amount set for the transaction card information to perform the one or more transactions by the first user device, a location in which the transaction card information is used for to perform the one or more transactions, a device restriction to limit use of the transaction card information to the first user device, or a combination thereof. However, Ali teaches wherein the one or more restrictions comprises a monetary amount set for the transaction card information to perform the one or more transactions by the first user device, a location in which the transaction card information is used for to perform the one or more transactions, a device restriction to limit use of the transaction card information to the first user device, or a combination thereof. (For example, a parent can authorize one or more children to use the parent's credit card. The parent can set the limit that each child can spend, the time limit for the children to use the credit card and the location where the card can be used. See at least Paragraph [0013]). 
communicate, by the application, to the server […] the restriction instructions. (The credit controller 202 receives credit card information from a card holder through the card holder portal 204. The credit card information includes one or more credit cards of the card holder and a set of transaction controls. See at least Paragraph [0041]). 
Ali disclosed a system that a card holder can provide a transaction code to another person to make transaction on the card holder’s credit card, and certain limit can be set for the transaction code. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s system with more limit settings as taught by Ali, it would be merely design choice to add different limit settings.

Spodak in view of Ali does not teach wherein the restriction instructions communicated to the first user device are secure with a hash value. 
However, Swamy teaches wherein the restriction instructions communicated to the first user device are secure with a hash value. (collecting a transaction information through a graphical user interface (GUI), collecting a part of a card number from the merchant, constructing a hash value out of the cipher data by using a hash algorithm of a client application running on a computing device, transmitting the hash value along with the transaction information to a production server through a first communication network. See at least Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as discloses by Spodak in view of Ali to secure restriction instruction using hash value with the feature as taught by Swamy to improve security.
With respect to claim 2:
Spodak further teaches wherein the communication interface comprises a near-field communication (NFC) interface, and the first user device comprises a contactless card, and the processor circuit to communicate the contactless card information with the transaction card via the NFC interface. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
With respect to claim 3:
Spodak further teaches 
detect, via the NFC interface, the contactless card based on the contactless card coming within a proximity range of the mobile device. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
determine, by the application, an approval to share the transaction card information based on a user input. (At block 3107, the user can be prompted to enter authentication information into the mobile device. For example, the user may be prompted to enter a PIN or a password into the mobile device. In another example, the user may be prompted to provide a fingerprint or speak one or more words for biometric authentication. See at least Paragraph [0180])
and initiate, by the application, the communication of the transaction card information with the contactless card based on the detection of the contactless card and the approval. (if, at block 3108, the authentication information provided is determined to be valid, then, at block 3110, the universal card can be configured to emulate the key card. See at least Paragraph [0180])
With respect to claim 4:
Spodak further teaches:
comprising a display device coupled with the processor circuit, the communication interface, and the memory, and the display device to present a virtual contactless card in a graphical user interface (GUI). (For example, the mobile device 100 may store a nickname associated with each traditional card, the last 4 digits of the traditional card number, an image associated with the issuer of each traditional card, and so forth. By 
and the processor circuit to detect, via the NFC interface, the contactless card placed on the display device presenting the virtual transaction card in the GUI. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
With respect to claim 7:
Spodak further teaches wherein the one or more restrictions further comprises a time limit restriction including an amount time the transaction card information is enabled for use by the first user device. (A universal card can be used as a key card with time restrictions. In one embodiment, the universal card could be used by military personnel to access secure areas in a military facility but only allow the user of the universal card to have access to certain areas of the military facility at certain times. See at least Paragraph [0190])
With respect to claim 9:
Spodak further teaches 
the transaction card information further comprising a name associated with the account, an expiration date associated with the account, and a Card Verification Value (CVV) number associated with the account. (The e-wallet application 105 allows the user to input information about traditional cards for storage in the memory 102. Information about traditional cards can include an account name, an account number, an expiration date, a card verification value 2 (CVV2), the image of the traditional card, the information which would be stored on the magnetic stripe of the traditional card, and any other information necessary to emulate the card. See at least Paragraph [0046])
and the processor circuit to encrypt the transaction card information with a public key prior to sharing the transaction card information with the first user device. (The medical information can be encrypted either by the mobile device. Notwithstanding the foregoing, it should be clear to a person skilled in the art that radio interfaces 120, 410, 430, 450, 510, and 520 may be subject to eavesdropping or other intrusive information breaches can be protected by data encryption technologies public key, private key and other known and standard methods of radio protection. See at least Paragraph [0068][0195])
With respect to claim 11:
Spodak further teaches wherein the number associated with the account is a virtual number to share in a single instance with the device
Claim 5-6, 8 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al. (US 20130200999 A1; hereinafter, "Spodak"), and further in view of Ali et al. (US 20180089677 A1; hereinafter, "Ali") and Mueller (US 20130218766 A1; hereinafter, "Mueller") and Swamy et al. (US 20140258132 A1; hereinafter, "Swamy").
With respect to claim 5 and 24:
Spodak further teaches wherein the communication interface comprises one of a near-field communication (NFC) interface, a Bluetooth interface, or a WiFi interface, and the first user device comprises […], the processor circuit to communicate the transaction card information with the […] via one of the NFC interface, the Bluetooth interface, and the WiFi interface. (The mobile device 2220 can also transmit 2263 proxy card data, including an indication of the proxy card and an indication of the selected card account, to the universal card 2230. The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])

Spodak in view of Ali does not teach the first user device comprises a second mobile device. However, Mueller teaches the first user device comprises a second mobile device. ((User 1 can also make order requests that are to be paid by User 2. In this scenario, User 1 would need approval from User 2 before making charges to User 2's payment account. There are multiple ways in which User 1 may get approval to make orders or request orders to User 2. These ways include but are limited to sending a message to User 2 through the application or short message text, inputting a code known by User 2 into User 1's mobile device, or using NFC in the two devices to share the payment access/information. Once User 1 has approval to make 
Claim 24, a non-transitory computer-readable storage medium with the same scope as claim 5, is rejected.
With respect to claim 6 and 25:
Spodak further teaches 
detect, via one of the NFC interface, the Bluetooth interface, or the WiFi interface, […] based on a received communication. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
determine, by the application, an approval to share the transaction card information with […] based on a user input. (At block 3107, the user can be prompted to enter authentication information into the mobile device. For example, the user may be prompted to enter a PIN or a password into the mobile device. In another example, the user may be prompted to provide a fingerprint or speak one or more words for biometric authentication. See at least Paragraph [0180])
and initiate, by the application, the communicating of the transaction card information with […] based on the detection of the second mobile device and the approval. (if, at 

Mueller further teaches the second mobile device. ((User 1 can also make order requests that are to be paid by User 2. In this scenario, User 1 would need approval from User 2 before making charges to User 2's payment account. There are multiple ways in which User 1 may get approval to make orders or request orders to User 2. These ways include but are limited to sending a message to User 2 through the application or short message text, inputting a code known by User 2 into User 1's mobile device, or using NFC in the two devices to share the payment access/information. Once User 1 has approval to make orders, User 1 can make direct orders to the bar/restaurant or can make orders that still need to be approved by User 2, the payer. See at least Paragraph [0079])). 
Claim 25, a non-transitory computer-readable storage medium with the same scope as claim 6, is rejected.
With respect to claim 8 and 27:
Spodak further teaches comprising an input device coupled with the processor circuit, the communications interface, and the memory, input device to receive a user input […]. (The mobile device 100 can be any number of devices, including a cell phone, a PDA, an iPod, a tablet computer, an NFC-specialized device, or any other type of mobile device. The mobile device 100 may include any number of components, such as a processor 101, memory 102, a power source 103, a user interface 104, and a short range transceiver 106. Memory 102 can be 

Spodak in view of Ali does not teach a user input identifying at least one of an identifier of the first user, a telephone number associated with the first user, and an email address associated with the first user, and the application, operable on the processor circuit, to determine the first user device associated with the first user to share the transaction card information based on the user input. However, Mueller teaches a user input identifying at least one of an identifier of the first user, a telephone number associated with the first user, and an email address associated with the first user, and the application, operable on the processor circuit, to determine the first user device associated with the first user to share the transaction card information based on the user input. (An example of a pre-established relationship may include but is not limited to having user 1's email address or phone number or having a connection through another type of database or system (social media, work contact database, etc.). These ways include but are limited to sending a message to User 2 through the application or short message text. See at least Paragraph [0065][0079]). Mueller disclose a mobile transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Spodak in view of Ali the ability to communicating with other user device by means of email address or phone number as taught by Mueller since the claimed invention is merely a combination of old elements of identifying other user using contact information, and in the combination each element merely would have performed the same function as it did separately, and one of 
Claim 27, a non-transitory computer-readable storage medium with the same scope as claim 8, is rejected.
With respect to claim 20:
Spodak teaches:
determine, by an application operable on the processor, a computing device associated with the first user […] and to share transaction card information, the transaction card information comprising a number associated with an account of a second user, and the transaction card information capable for use to perform one or more transactions. (At block 3104, a determination can be made whether the universal card is paired with the appropriate mobile device. The e-wallet application 105 can also be used to program the universal card 110 by allowing the user to select a traditional card for the universal card to emulate. The universal card 110 can be configured to emulate any number of traditional cards, including credit cards, debit cards, drivers' licenses, transportation passes, building access cards, and any other types of cards. The confidential traditional card data in the secure element 119 can include any information necessary to emulate the VISA credit card and the DISCOVER credit card, such as an account number, a card number. See at least Paragraph [0047][0106][0179])
communicate, by the application via a communications interface, the transaction card information to the computing device and the restriction instructions. (At block 2407, the mobile device can send the proxy card data to the universal card. As described above, a 
communicate, by the application, […] and an indication that the transaction card information is shared with the computing device to a server associated with a banking system. (A user can make a selection on the mobile device 2220 to complete a transaction using the universal card 2230 as a proxy card and a selection of the card account that will be used in the transaction. The mobile device 2220 can send 2261 proxy card data, including an indication of the proxy card and an indication of the selected card account, to the proxy card server 2210. See at least Paragraph [0143])
receive, by the application and from the computing device, a confirmation that the transaction card information was successfully shared with the computing device. (At block 3111, an indication can be made that the universal card has been successfully configured to emulate a key card. The indication can be a light on the universal card, a 

Spodak does not teach receive, via an input device, a user selection of an identifier of a first user, a telephone number associated with the first user, an email address associated with the first user, or any combination thereof. However, 
Mueller teaches receive, via an input device, a user selection of an identifier of a first user, a telephone number associated with the first user, an email address associated with the first user, or any combination thereof. (An example of a pre-established relationship may include but is not limited to having user 1's email address or phone number or having a connection through another type of database or system (social media, work contact database, etc.). These ways include but are limited to sending a message to User 2 through the application or short message text. See at least Paragraph [0065][0079]). Mueller disclose a mobile transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Spodak the ability to communicating with other user device by means of email address or phone number as taught by Mueller since the claimed invention is merely a combination of old elements of identifying other user by contact information, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Ali teaches:
receive, by the application, a user selection of one or more restrictions to apply to usage of the transaction card information when shared with the device associated with the first user; generate restriction instructions configured to cause the first user device, a server, a both to enforce the one or more restrictions. (For example, if the card holder is a parent of three children, the card holder can identify a user class as “child” and designate certain restrictions for usage of the card for this designated class that are associated with one or more transaction codes 206. See at least Paragraph [0046]). 
wherein the one or more restrictions comprises a monetary amount set for the transaction card information to perform the one or more transactions by the first user device, a location in which the transaction card information is used for to perform the one or more transactions, a device restriction to limit use of the transaction card information to the first user device, or a combination thereof. (For example, a parent can authorize one or more children to use the parent's credit card. The parent can set the limit that each child can spend, the time limit for the children to use the credit card and the location where the card can be used. See at least Paragraph [0013]).
communicate, by the application, the restriction instructions one or more restrictions […] to a server. (The credit controller 202 receives credit card information from a card holder through the card holder portal 204. The credit card information includes one or more credit cards of the card holder and a set of transaction controls. See at least Paragraph [0041]). 


Spodak in view of Muller and Ali does not teach wherein the restriction instructions communicated to the first user device are secure with a hash value. However, 
Swamy teaches wherein the restriction instructions communicated to the first user device are secure with a hash value. (collecting a transaction information through a graphical user interface (GUI), collecting a part of a card number from the merchant, constructing a hash value out of the cipher data by using a hash algorithm of a client application running on a computing device, transmitting the hash value along with the transaction information to a production server through a first communication network. See at least Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as discloses by Spodak in view of Muller and Ali to secure restriction instruction using hash value with the feature as taught by Swamy to improve security.
With respect to claim 21:
Spodak further teaches the processor configured to communicate via a near-field communication (NFC) interface, and the first user device comprises a contactless card, and the processor to communicate the transaction card information with the contactless card via the NFC interface. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
With respect to claim 22:
Spodak further teaches 
detect, via the NFC interface, the contactless card based on the contactless card coming within a proximity range. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
determine, by the application, an approval to share the transaction card information based on a user input. (At block 3107, the user can be prompted to enter authentication information into the mobile device. For example, the user may be prompted to enter a PIN or a password into the mobile device. In another example, the user may be prompted to provide a fingerprint or speak one or more words for biometric authentication. See at least Paragraph [0180])
initiate, by the application, communication of the transaction card information with the contactless card based on the detection of the contactless card and the approval. (if, at block 3108, the authentication information provided is determined to be valid, then, at block 3110, the universal card can be configured to emulate the key card. See at least Paragraph [0180])
With respect to claim 23:
Spodak further teaches:
display, on a display device, a virtual contactless card in a graphical user interface (GUI). (For example, the mobile device 100 may store a nickname associated with each traditional card, the last 4 digits of the traditional card number, an image associated with the issuer of each traditional card, and so forth. By storing non-confidential traditional card data in mobile device 100, the e-wallet software 105 can permit the user to select which traditional card the universal card 110 shown emulate by displaying some or all of the non-confidential traditional card data. For example, the e-wallet software 105 may display two buttons respectively labeled as "VISA **** **** **** 1234" and "DISCOVER **** **** **** 9876." The user can select either of the two traditional credit card options. See at least Paragraph [0106])
detect, via the NFC interface, the contactless card placed on the display device presenting the virtual contactless card in the GUI. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
With respect to claim 26:
Spodak further teaches wherein the one or more restrictions further comprises a time limit restriction including an amount time the transaction card information is enabled for use by the first user device. (A universal card can be used as a key card with time restrictions. In one embodiment, the universal card could be used by military personnel to access secure areas in a 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al. (US 20130200999 A1; hereinafter, "Spodak"), and further in view of Ali et al. (US 20180089677 A1; hereinafter, "Ali") and Swamy et al. (US 20140258132 A1; hereinafter, "Swamy") and Park et al. (US 20170185991 A1; hereinafter, "Park").
With respect to claim 10:
Spodak in view of Ali and Swamy does not teach wherein the number associated with the account is a virtual number to share in a single instance with the device. However, Park teaches wherein the number associated with the account is a virtual number to share in a single instance with the device. (Moreover, in relation to a payment method using one-time payment information, a mobile terminal generates one-time payment information including a token that is a one-time virtual card number and an authentication value linked to a payment time and transmits the generated one-time payment information to a POS terminal. See at least Paragraph [0075]). Mueller disclose a mobile transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Spodak in view of Ali and Swamy the ability of one-time virtual card number as taught by Park to use a one-time payment information to improve security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685